IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,385


EX PARTE JACE ALAN COPELAND, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28,779-B-H-1 IN THE 124TH DISTRICT COURT
GREGG COUNTY


Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.. Applicant was convicted
of the felony offense of intoxication manslaughter and sentenced to confinement for ten
years. No direct appeal was taken.
	Applicant contends that he was denied his right to appeal. The trial court entered
findings of fact and conclusions of law recommending that Applicant be granted an out-of-time appeal. We agree. Applicant's counsel was not timely notified that he had been
appointed to represent Applicant on appeal. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number 28,779-B-H-1 from the 124TH District Court of Gregg
County.  The proper remedy in a case such as this is to return Applicant to the point at which
he can give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all
time limits shall be calculated as if the conviction had been entered on the day that the
mandate of this Court issues.  We hold that Applicant, should he desire to prosecute an
appeal, must take affirmative steps to see that notice of appeal is given within thirty days
after the mandate of this Court has issued.
	Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: April 12, 2006